       Case 1:19-cv-00897-AJT-TCB Document 1-2 Filed 07/08/19 Page 1 of 1 PageID# 10

                                  IPP International U.G. Declaration Exhibit A
                                    File Hashes for IP Address 74.96.169.187

ISP: Verizon Online, LLC
Physical Location: Ashburn, VA



Hit Date UTC           File Hash                                Title
06/06/2019 14:08:51    5DD07FBDEF7A8B6CBEF4AC541822A9B930E8B7A0 Fifty Shades of Kate

05/07/2019 23:01:29    A481AC07004C40E5F5695927CDD7989231383164          Cindy Sauna Sex

05/01/2019 01:32:28    7108831B3DD9D1083442D1029D548004F19B1FE6          Stairway To Heaven Two

03/06/2019 09:10:27    63944A2B8FFCADB0BBE4E19B690CA43D1D590F49          Hot Night Tiny Blonde


Total Statutory Claims Against Defendant: 4




                                                  EXHIBIT A
EVA467
